Case 1:20-cv-00852-LPS Document 22 Filed 08/11/21 Page 1 of 1 PagelD #: 146

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
DENNIS L. SMITH,
Plaintiff,

v. Civ. No. 20-852-LPS

MICHAEL L. TIPSORD, et al., .
Defendants.
ORDER

At Wilmington this 11th day of August, 2021, consistent with the Memorandum issued
this date,

IT IS HEREBY ORDERED that:

1. Plaintiff has shown cause why Gary L. Perlin, Debra L. Reed-Kiages, Pamela B.
Strobel, Vicki A. O'Meara, Jody Boyer, and Janelle T. Boyer should not be dismissed for failure to
serve process upon them.

2. Gary L. Perlin, Debra L. Reed-Kiages, Pamela B. Strobel, Vicki A. O'Meara, Jody
Boyer, and Janelle T. Boyer were mistakenly named as defendants. They are DISMISSED without
prejudice.

3. Plaintiffs motions for relief under Rule 60(b) are DENIED. (DI. 19, 20)

4. Plaintiff is given until on or before September 1, 2021 to file a response to
Defendants’ motion to dismiss. If Plaintiff does not file a response, the Court will rule on the

papers submitted. There will be no further extensions.

 

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 
